 DECISI
ONS OF THE NATIONAL 
LABOR RELATIONS BOAR
D 170 Rome Electrical Systems, Inc. and Three River Ele
c-trical, Inc.
 d/b/a Three Rivers Electrical, Inc. 
and Robert D. Bollen 
and International Brot
h-erhood of Electrical Workers, Local 613. 
Case 
10ŒCAŒ35458 November 24, 2010
 SUPPLEMENTAL DECISIO
N AND ORDER
 BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
BECKER 
 AND 
HAYES
 On April 13, 2010, Admini
strative Law Judge George 
Carson II issued the attached suppl
emental decision.  The 
Respo
ndents filed exceptions, and the General Counsel 
filed an answe
ring brief in opposition.
 The Nati
onal Labor Rel
ations Board has delegated its 
authority in this proceeding to a three
-member panel.
 The Board has considered the supplemental decision 
and the record in light of the e
xceptions and answering 
brief, and has decided to affirm the judge
™s findi
ngs
1 and 
conclusions and to adopt his reco
mmended Order.
2 The parties have raised several procedural and evide
n-tiary issues.  Initially, the General Counsel contends that 
the Respondents
™ exceptions (which were not accomp
a-nied by a separate brief) do not m
eet the requirement in 
Rule 102.46(b) of the Board
™s Rules and Regul
ations that 
the excepting party 
ﬁconcisely state the ground of [each] 
exception.
ﬂ3  As d
escribed below, we find merit in the 
General Counsel
™s contention as to certain of the R
e-spondents
™ exceptions, but not others.  In any event, the 
Respondent
™s exceptions lack merit. 
 1. The Respondents
™ first exception is apparently d
i-rected at the judge
™s finding that Three Rivers Electrical 
(Three Rivers) was a 
ﬁdisguised co
ntinuance
ﬂ and alter 
ego of
 Rome Electrical (Rome).  The Respondents a
ssert 
that 
ﬁthe great weight of the testimony and other ev
i-dence
ﬂ shows that after 1999 Rome performed work that 
was outside the jurisdiction of Rome
™s collective
-bargaining agreement with the Union, and that the 
work 
of Three Rivers, which was created in 2007, was wholly 

outside the scope of that agreement.  The Respondents 
1 The Respondents have excepted, in effect, to a number of the 
judge™s credibility fin
dings.  The Board™s established policy is not to 
overrule an administrative law judge™s cred
ibility resolutions unless the 
clear pre
ponderance of all the relevant evidence convinces us that they 
are incorrect.  
Sta
ndard Dry Wall Products
, 91 NLRB 544 (1950), 
enfd. 188 F.2d 362 (3d Cir. 1951).  We have car
efully examined the 
record and find no ba
sis for reversing the findings.
 2 We clar
ify that the Board™s new policy of applying daily co
m-pounding of interest to backpay awards announced in 
Kentucky River 
Medical Center
, 356 NLRB 
6 (2010), does not a
pply to cases that were 
already in the compliance stage on the date that decision issued. 
 3 The
 Respondents were jointly represented by the same counsel.
 make no further argument in support of these assertions 
or in opp
osition to the judge
™s alter
-ego finding.
 As to the adequacy of the Responden
ts™ exception, in 
Metropolitan Transportation Se
rvices
, 351 NLRB 657, 
657 fn. 5 (2007), we found that an exce
ption citing only 
ﬁ[t]he clear preponderance of all the rel
evant evidence
ﬂ did not satisfy Rule 102.46(b).  The Respondents
™ exce
p-tion similarly ci
tes only 
ﬁthe great weight
ﬂ of the ev
i-dence, and is thus insuff
icient.  
 Nevertheless, the Respo
ndents
™ factual assertions are 
irrelevant, even if true.  R
egarding the judge
™s finding 
that Three Rivers was a disguised continuance of Rome, 
the issue, for th
e purpose of the alter
-ego test, is whether 
Three Rivers
™ business differed substantially from 
Rome
™s in 2007, when Three Rivers was created, not 
whether Rome
™s business had changed since 1999 or 
whether Rome
™s or Three Rivers
™ business was co
vered 
by the 
collective
-bargai
ning agreement with the Union.  
 2. The Respondents
™ second exception contends that 
the judge improperly relied on 
A.
 J. Mechanical
, 352 
NLRB 874 (2008)
, enfd. mem. 
sub nom. 
Greene v. 
NLRB
, 321 Fed.
 Appx. 816 (11
th Cir. 2009), to justify 
piercing the corporate veil and imposing individual li
a-bility on Rome President Robert D. Bollen.  The R
e-spondents assert that 
ﬁthis case is the antithesis of 
A.
 J. 
Mechanical
,ﬂ arguing that the individual respondents in 
that case took more than $1.8 millio
n from their corpor
a-tion while 
ﬁthe evidence in the instant case shows that 
Bollen did not take any money out of the business wit
h-out consideration.
ﬂ  We find that this exception, a
lthough 
conclusory, is suff
iciently particularized to comply with 
Rule 102.
46(b).  The exce
ption is negated on its merits, 
however, by the judge
™s factual findings, which we 
adopt.
 3. The Respondents
™ third and fourth exceptions cha
l-lenge the judge
™s reliance on test
imony from pre
hearing 
depos
itions taken from two third
-party wit
nesses: Layton 
Roberts, president of Etowah, a temporary employment 
agency used by Three Rivers; and Nan Langford, 
Rome
™s (and later Three Rivers
™) office manager.  Al
t-hough these two exceptions are adequately particula
rized 
for the purpose of Rule 102.46(
b), they lack merit for the 
following reasons. 
 The Respondents first contend that the judge erron
e-ously used Roberts
™ deposition test
imony
Šwhich the 
Respondents apparently regard as hearsay
Što support 
his alter ego finding.  As the General Counsel notes, 

however, the Respondents explicitly waived their obje
c-tion to the introduction of Ro
berts
™ deposition testimony 
into the record at the hearing.  See 
Alvin J. Bart & Co.
, 236 NLRB 242, 243 (1978), enf. denied on other grounds 

598 F.2d 1267 (2d Cir. 1979).  
In any event, the General 
356 NLRB No. 38
                                                             ROME ELECTRICAL SYST
EMS
, INC
. 171 Counsel introduced the deposition testimony under Fe
d-eral Rule of Evidence 803(5), the exception to the excl
u-sion of hearsay for past recollection recorded.  The judge 
therefore properly admitted the test
imony.
4   Second, the Resp
ondents contend that the judge erred 
by relying on Roberts
™ and Langford
™s pre
trial depos
ition 
testimony because the Respondents were not not
ified and 
given the opportunity to participate in those depositions.  
They emph
asize that neither witness was prote
cted under 
the Board
™s Jencks
 rule, since neither was employed by 
one of the Respondents when deposed.  They fu
rther 
contend that their due
-process rights were violated, rel
y-ing on 
Goldberg v. Kelly
, 397 U.S. 254
, 269
Œ270 (1970).
 It is well established, ho
wever, that the General Cou
n-sel is not required to inform a respondent of the depos
i-tion of a third
-party witness during a pretrial investig
a-tion.  See GC Memo 00
-02 fn. 1 (2000), citing 
SEC v. 
O™Brien
, 467 U.S. 735 (1984).  Indeed, the Board
™s ﬁlongstandi
ng policy
ﬂ is not to allow a respondent
™s 
counsel to be present at the deposition of a third
-party 
witness.  NLRB Case
-Handling Manual Part 1 (ULP 
Proceedings) § 10058.4(c).  Moreover, neither of the 

Respondents
™ cited authorities is a
pposite.  The 
Jencks
 rule gives a respondent the right to review prior stat
e-ments of a witness called by the General Counsel for the 
purpose of cross
-examination.
5  Goldberg
 esta
blished the 
right of a welfare recipient to a hearing prior to termin
a-tion of benefits.  Ne
ither ca
se suggests that a charged 
party has a right to r
eceive notice of a deposition of a 
third
-party witness in the course of an investigation.  In 
any case, the Respondents were given the opportunity to 
review the deposition testimony and had the opportunity 
to rely on it or challenge it during the cross
-examining of 
both witnesses at the hearing.  They were cons
equently 
not deprived of due process.
 ORDER
 The National Labor Relations Board adopts the re
c-ommended Order of the administr
ative law judge and 
orders 
that the Respondents, Rome Electr
ical, Inc., Three 
Rivers Electrical, Inc., Robert D. Bollen, and their r
e-spective officers, agents, successors, and assigns, jointly 
and severally, shall take the action set forth in the Order.
  4 Moreover, the Board follows the Federal Rules of Evidence only 
ﬁso far as practicable,ﬂ and may consider probative hea
rsay testimony 
that is corroborated by other evidence or ot
herwise inher
ently reliable.  
See generally 
Conley Trucking
, 349 NLRB 308, 310 (2007), enfd. 520 
F.3d 629 (6th Cir. 2008).  That is true here, as Roberts™ deposition 
testimony corroborated Bollen™s own admission that in creating Three 
Rivers he was ﬁtrying to get away 
from this union stuff.ﬂ 
 5 See Sec. 102.118(b)
-(d) of the Board™s Rules and Regulations; see 
also 
Jencks v. U.S.
, 353 U.S. 657 (1957).
 Lauren Rich
 and
 Kerstin I. M
eyers, Esqs., 
for the General 
Counsel.
 Mark M. J. Webb 
and
 John M. Hawkins, Esqs
., for the R
e-spondent.
 Norman J. Slawsky, Esq., 
for the Charging Party.
 SUPPLEMENTAL DECISIO
N STATEMENT OF THE 
CASE
 GEORGE 
CARSON
 II, Administrative Law Judge. This compl
i-ance 
case was tried in Atlanta, Georgia, on Febr
uary 22 and 23, 
2010.
1 In the underlying unfair labor practice pr
oceeding, 
Rome 
Electrical Systems, Inc.
, 349 NLRB 745 (2007), the Board 
found that Rome Electrical had not given timely notice of wit
h-drawal from th
e multiemployer association that negot
iated area 
collective
-bargaining agreements and that it violated Se
ction 
8(a)(5) of the National Labor Relations Act by failing to abide 
by the terms of the area agreements and by unilaterally chan
g-ing the terms and co
nditions of employment of covered e
m-ployees. The Board™s order directed Rome Ele
ctrical, inter alia, 
to make whole bargaining unit employees for any losses su
f-
fered as a result of its failure to adhere to contracts negot
iated 
by the multiemployer associati
on and to ma
ke contrib
utions to 
various benefit funds as required by those contracts. The 
Board™s order was enforced by the Court of Appeals for the 
Eleventh Circuit on July 18, 2008. 
NLRB v Rome Ele
ctrical 
Systems, Inc.
, 286 F.
App. 697 (11th Cir. 2008). O
n Oct
ober 6, 
2009, the Regional Director for Region 10 issued the compl
i-ance specification herein setting out the backpay due to e
m-ployees and the payments due to various funds of the Char
ging 
Party U
nion.
 Rome Electrical Systems, Inc. 
(Rome Electrical
), ceased to 
abide by the terms of the effective collective
-bargaining agre
e-ment on September 1, 2004. In early Se
ptember 2007, Rome 
Electrical ceased operations. Robert D. (Danny) Bollen, pres
i-dent and owner of Rome Electrical, began operating a new 
company, 
Three River Electrical, Inc., d/b/a Three Rivers Ele
c-trical, Inc. (
Three Rivers
). The specification alleges that Rome 
Electrical, Three Rivers, and Robert D. Bo
llen individually are 
liable for the sums set out in the compl
iance specification. The 
timely an
swers filed by the Respondents deny l
iability.
2 On the entire record, including my observation of the d
e-meanor of the witnesses, and after considering the briefs filed 
by the General Counsel and the Respondent, I make the follo
w-ing
 1 All dates herein are in 2007, unless otherwise indicated. The uno
p-
posed motion of the General Counsel to correct the tr
anscript and an 
exhibit is granted. I have designated the motion as GC Exh. 35 and it is 
hereby received into the record. GC Exh. 5 is hereby substituted for the 
incomplete exhibit fo
rmerly in the record.
 2 The answers of the Respondents assert several aff
irmative defen
s-es, including lack of jurisdiction, insufficiency of service, and laches. 
None of the asserted defenses were esta
blished at the hearing, nor were 
they argued in the brief of the Respondents. Each Respo
ndent filed an 
answer to the compliance 
specif
ication and jurisdiction was established 
in the underlying proceeding. ﬁ[L]aches may not d
efeat the action of a 
governmental agency in enforcing a public right,ﬂ 
Har
ding Glass Co.
, 337 NLRB 1116, 1118 (2002).
                                                                                                                        DECISI
ONS OF THE NATIONAL 
LABOR RELATIONS BOAR
D 172 FINDINGS OF 
FACT
 I. PREL
IMINARY MATTERS
 A. Background
 Danny Bollen and a partner, Jackie Warner, incorporated 
Rome Electrical in 1988. As found in the underlying procee
d-ing, Rome Electrical signed a letter of assent with the U
nion 
and thereafter operated as a union contractor unt
il Septe
mber 1, 
2004. Bollen became the sole owner of Rome Electrical in 
1997.
 Bollen testified that, in the 1990s, the two largest a
ccounts of 
Rome Electrical were for electrical work at an A
nheuser
-Busch 
plant in Carter
sville, Georgia, and at Georgia Pow
er and Light. 
It ceased performing that work in 1999. Bo
llen did not address 
the reason that work for Georgia Power and Light ceased. The 
work at Anheuser
-Busch ceased because he lost the bid for that 
work. Notwithstanding the loss of those accounts, Rome 
Elec-trical continued to operate under its collective
-bargaining 
agreement with the Union. After attempting unsuccessfully to 

withdraw from the multiemployer ba
rgaining association in 
2003, Rome Electrical, in 2004, informed the Union that it was 
withdrawin
g from the multiemployer bargaining association 
effective August 31, 2004. The Union claimed that the effort of 
Rome Electrical to withdraw had been untimely. Notwithstan
d-ing that claim, Rome Ele
ctrical ceased honoring the collective
-bargaining agreement o
n September 1, 2004. The charge in the 
underlying proceeding was filed. The case was submitted pu
r-suant to a stipulated record, and the Board and Court of A
p-peals agreed that the effort to withdraw had been untimely.
 Robert Bollen continued to operate the 
business under the 
name of Rome Electrical Systems, Inc., until early Se
ptember 
2007. Bo
llen bid jobs and supervised the work force which 
consisted of about four employees. The adverse Board decision 
issued on April 12, 2007. As hereinafter di
scussed in gr
eater 
detail, Three Rivers was incorporated on June 20. In July, Bo
l-len spoke with Layton Roberts, 
president of Employment Inn
o-vations, Inc., d/b/a Etowah Employment, herei
nafter called 
(Etowah
), regarding an arrangement whereby the individuals 
formerly wo
rking for Rome Ele
ctrical who would be working 
for Three Rivers would be paid by Etowah. The forgoing 

agreement is unwri
tten.
 B. Procedural Matters
 Following receipt of the Respondents™ answers, in which the 
Respondents denied liability but offered no alte
rnative calcul
a-tions in support of various general denials, the General Cou
n-
sel, on November 2, 2009, filed a motion for partial summary 

judgment with the Board citing the failure of the a
nswer to 
provide alternative calculations rela
ting to the general de
nials 
of the amounts alleged to be due as bac
kpay and to the various 
union funds. On December 3, 2009, the General Counsel 
moved to withdraw that motion in order to avoid dela
ying the 
hearing, and on December 11, 2009, the Board granted that 
motion. On Jan
uary 5, 2010, the General Counsel filed the m
o-tion for partial summary judgment with the Division of Judges. 
That motion was referred to me upon my assignment to this 
case. In a conference call with all parties I advised that I would 
not rule upon the moti
on until the hearing opened. See 
Calyer 
Architectural Woodworking Corp.
, 338 NLRB 315 (2002). I 
urged the parties to meet and discuss possible stipulations r
e-garding the monetary computations. They did so. A stipulation 
was agreed upon at the hearing, whic
h made the motion for 
partial summary judgment moot.
 During the course of the hearing, both the General Counsel 
and Respondent 
made various claims and counter
claims regar
d-ing cooperation in the compliance investigation. On Se
ptember 
26, 2008, Morris Newman
, the 
compliance 
officer for Region 
10, requested certain documents from the Respondent by email. 
At the hearing, 
counsel for the Respondent que
stioned Newman 
whether, prior to the email, all requests for documents had been 
made in telephone conversations 
or letters. The Region o
b-tained accounting documents relating to Rome Electrical and 
Three Rivers pursuant to su
bpoenas served upon Read, Martin, 
and Slickman, the accounting firm used by both Rome Electr
i-cal and Three Ri
vers.
 At one point in the hearing, 
counsel for the General Counsel 
moved to strike testimony given by Danny Bollen regarding 
work that had been pe
rformed by Three Rivers and whether 
that work constituted a continuation of work that had been b
e-gun by Rome Electrical. Counsel argued that ther
e had not been 
compliance with a subpoena for doc
uments that would arguably 
relate to Bollen™s testimony. I stated that I would take the m
o-tion under advisement. Counsel for the Respondent re
presented 
that there were no documents responsive to the su
bpoena
, and 
counsel™s failure to introduce any such documents in support of 
Bollen™s testimony is consistent with that repr
esentation. I do 
not credit Bollen™s conclusory testimony unsupported by do
c-
umentary evidence, and I deny the motion of the General Cou
n-sel
 to strike testimony.
 C. Preliminary Findings
 Pursuant to the stipulation received as Joint Exhibit 1, the 
parties agreed to the co
mputations set out in the compliance 
specific
ation stating the amounts due to various union funds, 
subject to a finding that 
Three Rivers is an alter ego of Rome 

Electrical.
 The compliance specification seeks backpay for three e
m-ployees: Steven Kight, Matthew Owens, and Marvin Cabrera. 
The specification alleges that Kight should be paid the jou
r-
neyman wage rate and that Owens sh
ould be paid the uninde
n-tured apprentice wage rate. Rome Electrical, upon cea
sing to 
abide by the terms of the collective
-bargaining agre
ement, hired 
a laborer without regard to the referral provisions of the colle
c-tive
-bargaining agreement. Cabrera is all
eged as b
eing the ind
i-vidual who would have been referred if Rome Ele
ctrical had 
abided by the referral prov
isions of the collective
-bargaining 
agreement. The specification alleges that Cabrera™s backpay be 

calculated at the rate of $10 an hour, the uninde
ntured appre
n-tice rate and the lowest rate prescribed in the collective
-bargaining agreement. Respondent Rome Electr
ical™s answer 
pleads that Kight was an inte
rmediate journeyman, that Owens 
was a laborer, and that Cabrera was a laborer. No
twithstanding 
the foregoing pleadings, no alternative calcul
ations r
elating the 
backpay were pled.
  ROME ELECTRICAL SYST
EMS
, INC
. 173 In 
Harding Glass Co.
, 337 NLRB 1116 (2002), the Board 
held that a simple denial of employees™ job classific
ations was 
insufficient but must be ﬁsupported by a counter a
ssert
ion
ﬂ as 
to what the proper job classifications should be. The decision 
does not address the effect of a failure to submit alte
rnative 
calculations based upon the asserted correct job classif
ications 
of the employees. In view of my findings, alternative cal
cul
a-tions in this case are unne
cessary.
 The General Counsel™s evidence esta
blishes that Kight was a 
journeyman electrician. Kight presented docume
ntary evidence 
that he had been certified as a journeyman by the State of 
Washington, his former residence. Hi
s credible and uncontr
a-dicted testimony establishes that, in Georgia, he passed the 
Union™s journeyman test and continued to be fully qualified as 
a journeyman electrician. Rome Electrical, when operating 
pursuant to the co
llective
-bargaining agreement, pa
id Kight the 
journeyman wireman rate. Rome Electrical presented no ev
i-dence in support of its pleading that Kight was not a fully qual
i-fied journe
yman.
 Compliance Officer Newman testified that the backpay ca
l-culations for Kight were based upon the lowest c
ontra
ctual 
journeyman wireman rate and that the calculations for Owens 
and Cabrera used the lowest rate provided in the co
ntract. The 
Respondents presented no evidence contradicting that testim
o-ny. I find the pay rates and calculations set out in the compl
i-ance specification to be an appropriate measure of the bac
kpay 
due the three e
mployees.
 The Respondents do not dispute the amounts sought as rei
m-bursement for prem
iums for substitute health insurance after 
Rome Electrical ceased making contractually requi
red pa
y-ments in 2004. No reimbursement is sought for employee O
w-ens nor for Cabrera, who was covered by the union plan. Rei
m-bursement of health insurance premiums are due to Kight and 
two employees who are due no backpay, Keith Godfrey and 
Donnie L
uther.
 II. ALTER EGO AND PERSON
AL LIABILITY
 A. Facts
 The central issues in this proceeding are whether the ev
i-dence establishes that Three Rivers is a disguised contin
uance 
and alter ego of Rome Electrical and whether the evidence 

justifies pier
cing the corporate 
veil and finding Robert Bollen 
individually liable.
 Robert Bollen was the owner of Rome Ele
ctrical and its only 
manager and supervisor. He conducted the business affairs of 

Rome Electrical and set the wages, hours
, and working cond
i-tions of the employees. 
Bollen bid upon jobs for Rome Electr
i-cal, and he supervised the work
 force that pe
rformed the jobs 
that he obtained. After 1999, when Rome Electrical ceased 

performing work for Geo
rgia Power and Light and Anheuser
-Busch, Bollen began bidding for and obtain
ing various co
m-mercial jobs in Rome, Georgia, and the immediately surroun
d-ing area, including jobs as the electrical subcontractor for 
Smithson Builders. After the loss of the work for Georgia Po
w-
er and Light and Anheuser
-Busch in 1999, there is no ev
idenc
e that the nature and character of the work performed by Rome 
Electrical, light commercial work in and around Rome, Geo
r-gia, changed.
 Journeyman Steven Kight began working for Rome Electr
i-cal in 2000 or 2001. At the relevant times herein, he was the 
only j
ourneyman electr
ician on the payroll. Throughout his 
employment he performed ﬁlight comme
rcial work.ﬂ He was 
paid at the contractual wage rate until September 1, 2004, when 
Rome Electrical ceased honoring the colle
ctive
-bargaining 
agreement. Bollen was Kig
ht™s only supervisor, telling him 
which jobs he would be working on. Kight drove a company 
vehicle, a GMC van, and was provided a cellular tel
ephone. He 
had personal tools that ﬁeverybody has to provide as a trade
s-man.ﬂ Larger specialized tools, i
ncluding 
benders and pulling 
winches that are referred to as ﬁtuggers,ﬂ were kept in a war
e-house adjacent to Rome Electr
ical™s office at 323 East First 
Avenue in Rome. Bollen testified that he, not Rome Electrical, 
owned those specialized tools. After the creation 
of Three Ri
v-ers, there was no hiatus. Bollen continued to direct the wor
k force. Kight continued to drive the same GMC van and use the 
company provided cellular telephone. The specialized tools 
continued to be kept in the same warehouse.
 The Board decision
 finding that Rome Electrical had not 
timely withdrawn from the e
mployer association issued on 
April 12, 2007. On June 6, Bollen reserved the name Three 

Rivers Electrical, Inc. On June 20, Three River Electrical, Inc., 

d/b/a Three Rivers Electrical, Inc., 
was inco
rporated. Bollen 
testified that his wife, Ruby Bollen, was the owner of Three 
Rivers, and the 2007 i
ncome tax return of Three Rivers shows 
her as the only shar
eholder of Three Rivers. At the hearing, 
Bollen was asked, ﬁDoes she have any involvement
 in the bus
i-ness?ﬂ He answered, ﬁAbsolutely none.ﬂ Notwithstanding Bo
l-
len™s testimony regarding ownership, the answer of Three Ri
v-ers to paragraph 4 of the compliance specification states: ﬁThe 
Respondent admits that Danny Bollen is the sole owner of 
Three
 Rivers Ele
ctrical, Inc.ﬂ
 Rome Electrical had operated out of an o
ffice located at 323 
East First Avenue and an adj
acent warehouse, property leased 
from Jimmy Smithson, the general contractor who ope
rated as 
Smithson Builders and for whom Rome Electrical o
ften, but not 
exclusively, pe
rformed work as a subcontractor. The lease was 
unwritten. On an undisclosed date in the summer of 2007, 
Three Rivers leased from Smithson an office located at 325 

East First Avenue in the same strip of buildings as 323 East 
Fir
st Avenue. That lease also is unwritten. The lease of the 
office at 325 East First Av
enue, like the lease of the office at 
323 East First Avenue, includes the warehouse in which 
equipment is kept. Although Office Man
ager Nan Langford 
testified that Rome El
ectrical never moved its office from 323 
East First Avenue, on August 17, Rome Electrical filed a 
change of address form with the Postal Service changing its 
address to 325 East First Av
enue ﬁso Mr. Bollen could get the 
last Rome Electr
ical [bank] statemen
ts.ﬂ
 The final paychecks issued to employees by Rome Electrical 
was for the pay period ending September 5. Thereafter, e
m-ployees began receiving paychecks from Etowah. The first 

checks from Etowah were for the pay period ending Se
ptember 
13.  DECISI
ONS OF THE NATIONAL 
LABOR RELATIONS BOAR
D 174 Layton Roberts
, president of Etowah, recalled that Danny 
Bollen contacted him a ﬁcouple of monthsﬂ before Et
owah 
began issuing paychecks to employees who had formerly 
worked for Rome Electrical. He recalled that Bollen ﬁwanted to 
have employees on our payroll.ﬂ In a pre
trial deposition Ro
b-erts stated that Bollen explained that ﬁthe union wanted to sue 
him or was in the process of suing himﬂ and that ﬁhis emplo
y-ees wanted him to put them on our payroll.ﬂ There is not a sci
n-tilla of ev
idence that Bollen acted pursuant to a
ny request of 
any employee, and, even if such a request had been made, there 
would have been no reason to change the name of Rome Ele
c-trical. Roberts agreed to put the employees who had been wor
k-ing for Rome Electrical on the payroll of Etowah with a ﬁ35 

percent mark
-up on top of the pay rateﬂ to cover social security 
and Medicaid and Medicare, the FICA tax, unemplo
yment 
taxes, worker™s compensation, as well as Etowah™s administr
a-tive costs and profit. Roberts acknowledged that Bollen ﬁsu
g-gest[ed]ﬂ the wage
 rates. The rates were the same as Rome 
Electrical had been paying. He acknowledged that Bollen d
e-termined where the e
mployees would work and the number of 
hours they would work. Bollen confirmed that he alone made 

all work dec
isions. The foregoing arrange
ment between Etowah 
and Three Ri
vers is unwritten.
 Beginning in September, Bollen or Langford would, on a 
weekly basis, send a document by facsimile copy to Et
owah 
reflecting the hours worked by each employee. Et
owah would 
produce the employee paychecks an
d invoice Three Rivers for 
the hours worked by employees at the wage rates Bollen had set 

plus 35 percent of that total.
 Etowah does not provide health insurance for the e
mployees 
who work for Three Rivers. Rome Electrical emplo
yees began 
paying for subst
itute health insurance when Rome Electrical 
ceased making contributions to the u
nion contractual health 
plan. Health insurance coverage is now provided by Three Ri
v-ers under the same group nu
mber as that of Rome Electrical.
 Office Manager Langford, who thou
ght ﬁfor a short spanﬂ 
that Bollen was not going to have a business, was i
nformed by 
him that ﬁhe was going to be starting another co
mpany that was 
going to be structured a little bit different as far as jobs.ﬂ He 
told her that if she ﬁwas i
nterested in ma
intaining a part time 
job,ﬂ she could fill out an application with Etowah. A f
emale 
representative of Etowah brought her an application for herself 
and the employees, who were not present. Journeyman Kight 

recalls that Langford called him, telling him to c
ome to the 
office to fill out some forms, ﬁthat we were going to be a di
f-ferent business name.ﬂ Langford did not deny making the fo
r-
going stat
ement, and I credit Kight.
 Kight, at some point, approached Roberts, asking him to ﬁi
n-crease my benefits.ﬂ Rogers 
told him that he would ﬁhave to 
talk to Danny [Bollen].ﬂ Kight asked Bollen about a paid vac
a-tion. Bollen replied that he ﬁcouldn™t do it right now.ﬂ
 Prior to opening as Three Rivers, Bo
llen stated to Langford 
that he was ﬁtrying to get away from all this 
union stuff, that it 
was driving him crazy.ﬂ Bollen admitted that, in a pretrial de
p-osition, when asked why he started Three Rivers that he a
n-swered, ﬁI was trying to get away from this union stuff 
. . . 
 trying to get away from the Union and I guess that 
is probably 
the bottom line of why.ﬂ At the hearing herein he amended that 
answer, stating that the foreg
oing response ﬁwas only part,ﬂ that 
he was overwhelmed with debt and litigation. The only litig
a-tion in which Bollen was involved was the u
nderlying un
fair 
labor practice lit
igation and a lawsuit brought by the Union.
 Bollen admitted that he alone made all business and work 
decisions with regard to Rome Electrical and made all business 
and work decisions with regard to Three Rivers. He had the 
name of Ro
me Electrical removed from the vehicle driven by 
Kight. Both Kight and employee Keith Godfry, who drove a 
company Ford pickup truck, had, after the creation of Three 

Rivers, continued to drive the same vehicles, taking them to 
their respective residences a
t night. Office Manager Lan
gford 
confirmed that employees performing work for Three Ri
vers 
continued to use the same cell
ular telephones they had used 
when working for Rome Electrical.
 Journeyman Kight identified eight custo
mers for whom he 
performed work 
for Rome Electrical and for whom he therea
f-ter performed work for Three Rivers, including general contra
c-tor Smit
hson. The Respondent, at the hearing, argued that, of 
the 
40 or so customers for whom Rome Electrical pe
rformed 
work during the last
 2 years of
 its e
xistence, Three Rivers has 
performed work for only 
10 of them.
 Documentary evidence, the ledgers obtained from the a
c-counting firm that served both Rome Electrical and Three Ri
v-ers, reveals that Smithson Builders, the general contractor from 
whom Rom
e Electrical often subcontracted electr
ical work, 
paid Rome Electrical $330,136 in 2006
, and $50,953 in 2007. 
Three Rivers was paid $47,431 in 2007, and $567,077 in 2008 

by Smit
hson. The brief of the General Counsel points out that 
the ledgers establish th
at, in 2006, Rome Electrical r
eceived 
over 80 percent of its construc
tion/job income from eight
 pri-mary customers and, in 2007, Rome Electrical received over 90 

percent of its income from the same eight
 primary customers 
plus one new primary customer. Thre
e Rivers, in the last 
3  months of 2007 received over 75 percent of its construction/job 

income from 
seven
 of Rome Electrical™s 
nine
 primary custo
m-ers and, in 2008, received approximately 80 percent of its i
n-come from 
eight
 of Rome Electrical™s 
nine
 primar
y customers. 
 At the end of August, when Rome Electrical ceased oper
a-tions, it had liabilities in excess of $200,000. Bollen test
ified 
that Rome Electrical™s assets included two computers, o
ffice 
furniture, a lift, and four vehicles, the GMC van driven by 

Kight, two pickup trucks, and the GMC pickup truck driven by 
Bollen. Bollen did not mention a loan to Rome Electrical 
shareholders in the amount of $155,803 which is r
eported as an 
asset upon the 2007 income tax return filed by Rome Electrical. 
The liabili
ties of over $200,000 included a Septe
mber 23, 2005, 
loan of $116,864.12 from the Greater Rome Bank, the maturity 
date of which was Se
ptember 20, 2007. The loan document 
reflects that two of Rome Electrical™s four vehicles were 
pledged as collateral on tha
t loan as well as a 2003 Nissan 
coupe, about which there was no testimony. Bollen, individua
l-ly, was the guarantor of the loan. The Greater Rome Bank 
called for payment on the maturity date. Bollen tran
sferred the 
titles of all four Rome Electrical vehicle
s to his name on D
e-cember 12 and obtained a $100,000 loan from Citizens First 
Bank in order to pay off the Greater Rome Bank loan. There is 
no bill of sale. When Bollen was asked whether he paid an
y- ROME ELECTRICAL SYST
EMS
, INC
. 175 thing for the vehicles, he answered, ﬁI assumed the debt,ﬂ
 refe
r-ring to the Greater Rome Bank note upon which two of the four 
vehicles had been pledged as co
llateral. Bollen then explained:
 I had to use the titles of these vehicles as collateral on the 
$100,000 that Cit
izens [First Bank] loaned me to pay the note
 that was b
eing called in at Greater Rome Bank.
 Between September 7 and November 21, checks from Three
 Rivers totaling over $40,000
 were written to Bollen and depo
s-ited in his personal checking account. Bollen then wrote checks 

to pay debts of Rome Electri
cal. Counsel for the General Cou
n-sel questioned Bollen with regard to those transa
ctions.
  Q.  [MS. RICH
] You then wrote checks off your 
personal account to pay the debt of Rome [Electrical]?
 A.  [BOLLEN
] Yes, Ma™am.
 Q.  Okay. My question is, this was mone
y coming 
from Three Rivers, is that not co
rrect?
 A.  Yes, Ma™am.
 Q.  Used to pay down debt of Rome [Electrical], is that 
correct?
 A.  Yes, Ma™am.
 Q.  Is there any particular reason that Three Rivers 
could not write a check directly to Rome [Electrical] cre
di-tors to pay down the debt?
 A.  I don™t know.
 Q.  Well, you made the decision to write the checks to 
yourself personally, is that co
rrect?
 A.  I did.
 Q.  Why did you make the decision to write the checks 
to yourself personally?
  At that point in the testi
mony, 
counsel for the Respondent 
objected citing attorney
-client priv
ilege.
 The liabilities of Rome Electrical also included approximat
e-ly $50,000 owned upon a line of credit from Regions Bank. On 
September 21, Bo
llen wrote a check for $777.06 to himself o
n the account of Three Rivers, deposited it in his personal a
c-count, and then, on the same day, wrote a check for the ident
i-cal amount to Regions Bank. In 2008, Three Rivers began wri
t-ing checks directly to Regions Bank. Counsel for the Ge
neral 
Counsel que
stioned Bollen as follows:
  Q.  If you would look at [GC Exh. 24, 
pp.
] 107, 108, 
109, 110, 111 and 112 and my question is whether Three 
Rivers Electrical paid down the debt owed to Regions 
Bank by Rome Electr
ical?
 A.  It looks like it, yes, Ma™am.
 Q.  So t
hat answer is yes?
 A.  Yes.
 Q.  Is there a particular reason why in ™08 you decided 
that Three River Electrical pay this debt directly rather 
than have the funds go through your personal account?
 A.  No Ma™am, no particular reason.
  Bollen explained the re
ason he was having Three Rivers pay 
off Rome Electrical™s debts as follows:
  I was the personal guarantor on all the bad debts that were 
out there from Rome Electric. I was, I could not do business, I 
could not [get] credit, I could not do anything without
 paying 
these off and I had to make a living.
 The 2005 income tax return for Rome Ele
ctrical, at page 4 of 
Form 1120S, reflects loans to shareholders in the amount of 

$122,004 at the b
eginning of the year and in the amount of 
$135,685 at the end of the yea
r. 
(See GC Exh 3.
) Bollen was 
the only shareholder of Rome Electrical. Counsel for the Ge
n-eral Counsel questioned Bollen with regard to those entries.
  Q.  BY MS. RICH
: In the middle of the page, it indicates 
loans to shareholders. Did you borrow at any ti
me 
$122,000.00 from Rome [Ele
ctrical]?
 A.  No Ma™am.
 Q.  Did you at any time borrow $135,000.00?
 A.  No Ma™am.
 Q.  Do you have any idea where this is from?
 A.  I do not.
  The 2007 income
 tax return for Rome Electrical
 (GC Exh. 
28), reflects loans to shareh
olders in the amount of $155,803. 
Counsel for the General Counsel questioned Bollen regar
ding 
that entry.
  Q.  BY MS. RICH
: Did you ever pay back Rome [Ele
c-trical] $155,803.00 as a loan to shareholder?
 A.  I never borrowed $155,000.
 . . . THE WITNESS
: I ne
ver borrowed it, I never paid it back.
 Q.  BY MS. RICH
: Okay, but it™s on your tax return.
 A.  Ma™am, like I said, I did not do this doc
ument.
 ŠJUDGE CARSON
: You did sign it though.
 ŠTHE WITNESS
: Yes, sir, I did indeed.
  B. Analysis and Concluding Findings
 1. Disguised continuance and alter e
go The compliance specification alleges alte
rnatively that Three 
Rivers is a disguised contin
uance of, an alter ego of, and single 
employer with Rome Electrical, or a successor. The evidence 
establishes the disguised co
ntinuance and alter ego allegations.
 The Board, in 
Advance Electric
, 268 NLRB 1001 (1984), 
succinctly summarized the proper analysis in evaluating the 

issue of alter ego:
  The legal principles to be applied in determining whether two 

factually separate emp
loyers are in fact alter egos are well se
t-
tled. Although each case must turn on its own facts, we ge
n-erally have found alter ego status where the two enterprises 
have ﬁsubstantially ident
icalﬂ management, business purpose, 
operation, equipment, customers, 
and supervision, as well as 
ownership. 
Denzil S. Alkire
, 259 NLRB 1323, 1324 (1982). 
Accord: 
NLRB v. Campbell
-Harris Electric
, 719 F.2d 292 
(8th Cir. 1983). Other factors which must be considered in d
e-
te
rmining whether an alter ego status is present in a g
iven case 
include ﬁwhether the purpose behind the creation of the a
l-
leged alter ego was legitimate or whether, i
nstead, its purpose 
was to evade responsibilities under the Act.ﬂ 
Fugazy Cont
i-
nental Corp.
, 265 NLRB 1301 (1982).
  Bollen™s admission in his dep
osition that he was ﬁtr
ying to 
get away from this union stuff,ﬂ an admission confirmed by his 
statements to President Roberts and Office Ma
nager Langford, 
establish that the creation of Three Rivers was directly r
elated 
 DECISI
ONS OF THE NATIONAL 
LABOR RELATIONS BOAR
D 176 to the Board order that Rome Electri
cal fulfill its obligations 
under the contract with the Union. Bollen™s asse
rtion that the 
creation of Three Rivers also was motivated by the debt of 
Rome Electrical lacks veracity insofar as he admitted that he 
felt obligated to pay off the debts of Rome 
Electrical, the most 

significant being the loan from the Greater Rome Bank for 
which he was personally liable as guarantor. The only litigation 
in which Rome Electrical was involved r
elated to its failure to 
meet its obligations under the 
union contract. B
ollen had co
n-tinued to operate Rome Electrical during that litigation. He 
ceased to do so soon after the decision of the Board on April 
12. I find that the claim that Three Rivers was created for any 
reason other than to avoid obligations under the 
union c
ontract, 
obligations that Rome Electrical had not fulfilled and that had 
resulted in litigation b
ecause of that failure, is bogus.
 In June, Bollen incorporated Three Rivers, and at some point 
thereafter, he leased an office on behalf of Three Rivers at 325
 East Main Street, which would appear to be one door down the 
block from the office of Rome Electrical, at 323 East Main 
Street, and obtained a new telephone number. A
ccording to 
Office Manger Langford, the Rome Electrical office was not 
moved, but its add
ress with the Postal Service was changed on 

August 14. When 
counsel for the General Counsel sought to 
question Bollen regarding esta
blishment of the Three Rivers 
office, 
counsel for the Respo
ndent objected upon grounds of 
attorney client privilege. I susta
ined that o
bjection, thus the 
record establishes only the for
egoing facts.
 Bollen testified that his wife owns Three Rivers, but the a
n-swer of Three Rivers admits that ﬁDanny Bollen is the sole 
owner of Three River Electrical, Inc.ﬂ The foregoing contradi
c-tion is i
mmaterial. The Board does not hesitate ﬁto find alter 
ego statusﬂ when the different owners are in ﬁa close f
amilial 
relationship.ﬂ 
Fallon
-Williams, Inc.
, 336 NLRB 602 (2001).
 Notwithstanding the acquisition of an office at a slightly di
f-ferent ad
dress than that of Rome Electrical, Three Rivers used 
the same warehouse as Rome Electrical. The fo
rmer Rome 
Electrical employees continued to drive the same vehicles they 
had previously driven and continued to use the same cellular 

tel
ephones they had uti
lized when performing work for Rome 
Electrical.
 Bollen was, as he had been with Rome Electrical, the only 
supervisor of employees wor
king for Three Rivers. He set their 
wages, the checks for which were prepared by Et
owah. Three 
Rivers, as did Rome Electric
al, pe
rformed electrical work for 
various customers including work pursuant to subco
ntracts 
from Smithson. The absence of a total identity of custo
mers, a 
repeat clientele, is attributable to the fact that, once the co
n-tracted electrical work has been perf
ormed, the customer is not 
going to need further electrical work absent an expansion or 
renovation. The most significant sources of i
ncome for Three 
Rivers have been Rome Electrical™s major customers. Three 
Rivers continues to serve the same ﬁmarket area,ﬂ
 Rome, Geo
r-gia, and the surrounding area as Rome Electrical. See 
Cros
s-roads Electric, Inc.
, 343 NLRB 1502, 1506 (2004); 
Barnard 
Eng
ineering Co.
, 295 NLRB 226, 247 (1989). I find that the 
ownership, management, business purpose, operation, equi
p-ment, custom
ers, and supervision of Rome Electrical and Three 
Rivers were and are substantially, if not virtually, ide
ntical.
 The Respondents™ brief argues that Rome Electrical was u
n-able ﬁto win bid co
ntracts in [the] face of competing against 
non-union shops.ﬂ There
 is no evidence whatsoever in support 
of that asse
rtion. For 
3 years, September 1, 2004, until early 
September 2007, Rome Electrical had operated as a no
nunion 
shop, paying less than union scale to a journeyman and not 
making contributions to var
ious union
 funds.
 The Respondent argues the individuals working for Three 
Rivers are not employees but ﬁindependent contractors.ﬂ I dis
a-gree. Unlike the situation in 
Polis Wallcovering, Inc.
, 323 
NLRB 873, 879 (1997), cited in the R
espondents™ brief, the 
individuals
 working for Three Rivers are not independent co
n-tractors who are hired ﬁas neededﬂ and paid by the job. These 
employees work exclusively for Three Rivers, use Three Ri
v-ers™ cellular tel
ephones, and take Bollen™s vehicles, vehicles 
that were formerly Rome 
Electrical™s vehicles, to their res
i-dences at night. Their health insurance, for which they now 
must pay, is through Three Rivers under Rome Electrical™s 
former group plan number. Their wages, paid through Etowah, 
are set by Bo
llen.
 The Board has, in at le
ast two cases, addressed situ
ations in 
which an entity has, as does Etowah herein, provide payroll and 
administrative services to the actual employer. In neither case 
was the entity that provided the administrative services found to 
be a joint e
mployer ins
ofar as the entity did not ﬁcodetermine 
matters governing significant and essential terms and cond
i-tions of employmentﬂ of the employees. See 
Employee Ma
n-agement Se
rvices
, 324 NLRB 1051, 1062 (1997); 
La Gloria Oil 
& Gas Co.
, 337 NLRB 1120,
 1136 (2002).
 Etowah determines nothing relating to the ﬁsignif
icant and 
essential terms and conditions of employmentﬂ of the emplo
y-ees of Three Rivers. Bollen sets their wages, tells them where 

to work, supervises their work, and permits them to take his 

personally owned 
vehicles to their residences. Etowah, notwit
h-standing the facade of employment applications, provides pa
y-roll and administrative se
rvices to the actual employer, Three 
Rivers. As Office Manager Langford told employee Kight, 

ﬁ[W]e were going to be a differe
nt business name.ﬂ
 Three Rivers is a disguised contin
uance and the alter ego of 
Rome Electrical. 
 2. Personal l
iability
 The compliance specification alleges that Danny Bollen 
should be held personally, jointly, and severally liable to rem
e-dy the unfair lab
or pra
ctices of Rome Electrical. 
 The Board in 
White Oak Coal Co
., 318 NLRB 732 (1995), 
enfd. 81 F.3d 150 (4th Cir. 1996)
, set out the following two
-pronged test for determining whether the corporate veil should 

be pierced and personal liability a
ssessed:
  Under Federal common law, the corporate veil may be 

pierced when: (1) there is such unity of interest, and lack of 
respect given to the separate ide
ntity of the corporation by its 
shareholders, that the personalities and assets of the corpor
a-
tion and the 
individuals are indistinct, 
and
 (2) adherence to the 
corporate form would sanction a fraud, promote injustice, or 

lead to an evasion of legal obligations. 
   ROME ELECTRICAL SYST
EMS
, INC
. 177 When assessing the first prong to determine whether the 
shareholders and the corporation have faile
d to maintain their 
separate identities, we will consider ge
nerally (a) the degree to 
which the corporate legal formalities have been maintained, 
and (b) the degree to which individual and corporate funds, 

other assets, and affairs have been commingled. Am
ong the 
specific factors we will consider are: (1) whether the corpor
a-tion is operated as a separate entity; (2) the commingling of 
funds and other assets; (3) the failure to maintain adequate 

corporate records; (4) the nature of the corporation
™s owne
r-shi
p and control; (5) the availability and use of corporate a
s-sets, the absence of [same] or undercapitalization; (6) the use 

of the corporate form as a mere shell, instrumentality or co
n-duit of an individual or another corporation; (7) disregard of 

corporate
 legal formalities and the failure to maintain an 
arm's
-length relationship among related ent
ities; (8) diversion 
of the corporate funds or assets to noncorp
orate purposes, and, 
in addition, (9) transfer or disposal of co
rporate assets without 
fair conside
ration. 
  When assessing the second prong, we must determine whet
h-er adhering to the corporate form and not piercing the corp
o-rate veil would permit a fraud, pr
omote injustice, or lead to an 
evasion of legal obligations. The showing of inequity nece
s-sary t
o warrant the equitable remedy of piercing the co
rporate 
veil must flow from misuse of the corporate form. Fu
rther, the 
individuals charged personally with corporate liability must 
be found to have participated in the fraud, injustice, or inequ
i-
ty that is 
found. Id at 935
. [Footnotes omi
tted.] 
  The testimony of Bollen regarding financial matters was di
s-turbing. I find it incredible that an individual would sign i
n-come tax returns reflecting that the individual had received 
loans from his co
rporation and th
en deny that he had received 
any such loans. Bollen was the only shareholder of Rome Ele
c-trical. The 2007 income tax return of Rome Ele
ctrical reports 
loans to shareholders of $155,803. That entry reflects an i
n-crease in loans to shareholders from Rome Ele
ctrical™s 2005 tax 
return which showed loans totaling $122,004 at the beginning 
of the year and $135,685 at the end of the year. Bollen denied 
taking any loans and gave no further explanation of the entries 
stating, with r
egard to the 2007 tax return, whic
h he admitted 
sig
ning, ﬁI did not do this document.ﬂ
 Bollen™s denial that he received the loans reflected upon 
Rome Electrical™s income tax returns defies belief. Subpar
a-graph 13(g) of the compliance specification specifically alleges 

ﬁdiverting corp
orate 
funds
 . . . for personal and other non
-corporate purposes.ﬂ Bollen and his 
counsel were on notice that 
diversion of corporate assets was an issue of paramount i
m-portance in this proceeding. The tax return of Rome Electrical 
for 2007 reflects that it was pr
epared by ﬁReid, Martin, and 
Slickman, CPAs,ﬂ the same firm that provided accounting se
r-
vices for Rome Electrical and Three Rivers. Certified public 
accoun
tants file income tax returns upon information in their 
possession pr
ovided by the filer of the tax r
eturn. They do not 
report loans that were not made as assets of the corporation. I 
am satisfied that, if no loans were made to Bollen, the R
e-spondents would have provided either documents or testimony 

from the accoun
ting firm to corroborate Bollen™s incred
ible 
denial that he r
eceived the loans reported on Rome Electrical™s 
tax return. I find that, at the point that Bollen ceased operating 
Rome Ele
ctrical, he personally owed the corporation $155,803.
 The first prong of the 
White Oak
 analysis relates to lack 
of 
respect given to the ﬁseparate ide
ntity of the corporation 
. . . 
 [so] that the personalities and assets of the corporation and the 

ind
ividuals are indistinct.
ﬂ Id. at 935. The decision notes nine 
factors in that analysis.
 Regarding factors 1, 2, 6
, and
 9, Bo
llen™s transfer of title to 
the four vehicles owned by Rome Electrical, two of which were 

pledged as collateral on the loan from the Greater Rome Bank, 
to himself on December 12 in o
rder to obtain a personal loan of 
$100,000 from Citizens First Bank,
 the pr
oceeds of which he 
used to satisfy the Greater Rome Bank loan, establishes that 

Rome Electrical was not ope
rated as a separate entity and that 
corporate assets were commingled with other assets. Bollen 
admitted making no payment for the vehicles, bu
t asserted that 
he ﬁassumed the debt,ﬂ ignoring the fact that he was already the 
personal guarantor on the Greater Rome Bank loan. Bollen™s 
writing checks on the account of Three Rivers, depositing them 
in his personal account, and then writing checks to p
ay debts of 
Rome Electrical establish that the corp
orate form was a mere 
shell through which Bollen ope
rated. 
 Regarding factors 3, 4, and 7, the r
ecord is devoid of current 
corporate records. There is no document reflecting the present 

structure and owner
ship of either Rome Ele
ctrical or Three 
Rivers. The only minutes of a corporate meeting relating to 
Rome Electrical placed into evidence were the mi
nutes of a 
1988 meeting, shortly after Rome Electr
ical was formed, in 
which Ruby Bollen, wife of Danny Bolle
n, is named as pres
i-dent. When asked about that, Danny Bollen answered that he 
ﬁthought that was addressed in 1997 when I bought Jackie 
[Warner] out.ﬂ Whether it was addressed is u
nknown because it 
was not documented. There are no records of any Three Rive
rs 
corporate meeting. The Respondents disregarded legal formal
i-ties. The a
rrangement between Three Rivers and Etowah is 
unwritten. The ﬁleaseﬂ with Jimmy Smithson for the former 
Rome Electrical office and war
ehouse was unwritten as is the 
ﬁleaseﬂ of the Th
ree Rivers o
ffice and the same warehouse.
 Relative to factor 8, Bollen admitted that Rome Electrical 
had paid his personal membership fees at a local country club.
 Relative to factor 5, the availability and use of corporate a
s-sets, I find that Bollen™s d
ecision in 2008 to use assets of Three 
Rivers to pay debts of Rome Electrical because he was ﬁthe 
personal guarantor on all the bad debtsﬂ and ﬁ
I (emphasis ad
d-ed) could not do anything without paying these off,ﬂ co
nfirms 
that the identity of Bollen, Three Ri
vers, and Rome Ele
ctrical 
were indistinct.
 I find that the first prong of 
White Oak
 has been satisfied. 
Assets were juggled at Bollen™s direction. Vehicles b
elonging 
to Rome Electrical b
ecame vehicles owned by Bollen. Debts of 
Rome Electrical were paid by 
Three Rivers. The bound
aries 
between and among Rome Electrical, Three Rivers, and Bollen 
are not only indistinct, they are nonexistent.
 The second prong of the 
White Oak 
test requires a finding 
that ﬁadhering to the corporate form and not piercing the corp
o-rate veil would permit a fraud, promote injustice, or lead to an 
evasion of legal obligations.ﬂ Ibid.
  DECISI
ONS OF THE NATIONAL 
LABOR RELATIONS BOAR
D 178 The Board explained that the ﬁshowing of inequity necessary 
to warrant the equitable remedy of piercing the co
rporate veil 
must flow from misuse of the c
orporate formﬂ and that the i
n-dividual must have ﬁparticipated in the fraud, injustice, or ine
q-uity that is found.ﬂ Ibid.
 The Respondents argue that Bollen ﬁnever took one dime 
from the company [Rome]ﬂ and ﬁdid not treat corporate assets 
as his own.ﬂ The f
oregoing argument overlooks Bollen™s pa
y-ment of his individual, not corporate, country club membe
rship 
from Rome Electrical assets. It ignores the transa
ction in which 
Bollen transferred the title to Rome Electrical™s four vehicles to 

his own name. Althoug
h Bollen did not put the pr
oceeds of that 
transa
ction into his pocket, he benefited from that transaction. 
Bollen pledged those vehicles to Citizens First Bank for a pe
r-sonal loan that he used to pay off the loan to Greater Rome 

Bank upon which he was a pe
rsonal guarantor. By taking title 
to the vehicles, Bollen removed those vehicles as assets of 
Rome Electrical and relieved himself of personal l
iability for 
the Greater Rome Bank loan. Those corporate a
ssets ceased to 
be available for any other claims agai
nst Rome Electrical, sp
e-cifically inclu
ding any claims resulting from liability assessed 
pursuant the Order herein.
 Although the Respondents argue that Rome Electrical is i
n-solvent, it has not declared bankruptcy. The loan to sharehol
d-ers of $155,803, the 
loan which Bollen denies, is shown on 
Rome Electrical™s 2007 tax return as an asset of the corpor
a-tion. Certified public accountants do not report a
ssets that do 
not e
xist. I find it incomprehensible that a taxpayer would sign 
a tax return reflecting no
nexistent loans, certainly not loans in 
excess of $150,000. The loan to Bollen of $155,803, would 
have almost covered the note to the Greater Rome Bank and the 
line of credit to Regions Bank. As correctly pointed out in the 
brief of the General Counsel, ﬁBoll
en engaged in substantial 
financial transactions, juggling thousands of dollars of corp
o-rate funds and assets among Rome Electrical and Three Ri
vers 
and himself 
. . . so he could pick and choose which creditors to 
pay, based on his own financial interests 
and in derogation of 
the gover
nment™s rights as a creditor.ﬂ
 In this case, as in 
D.L. Baker, Inc.
, 351 NLRB 515, 525 
(2007), Bollen ﬁdisregarded the separateness of the corp
orate 
identities, commingled funds, [and] diverted funds.ﬂ The so
l-vency of Rome Ele
ctrical is not the issue. As in 
Bolivar
-Tees, 
Inc.
, 349 NLRB 720, 730 (2007), with names of the pa
rties 
substituted as indicated, ﬁit is not the fact that 
. . . [Rome Ele
c-trical] is incapable of paying its debts that ma
tters; it is the fact 
that 
. . . 
 [Bo
llen] made a mockery out of separating his perso
n-al business interests 
. . .  from 
. . . [Rome Electrical™s] co
rporate 
form.ﬂ The consequence of Bollen™s actions was to d
iminish 
the ability of Rome Electrical and Three Rivers as its alter ego, 
ﬁto satisfy 
its remedial and backpay oblig
ations.ﬂ Id. at 731. I 
find that the barely existent corporate veil herein be pierced and 
that Danny Bollen be held personally liable for complying with 
the Board™s order.
 CONCLUSION
 OF 
LAW Robert D. (Danny) Bollen personally 
and Three River Ele
c-trical, Inc., d/b/a Three Rivers Electrical, Inc., a disguised co
n-tinuance and the a
lter ego of Rome Electrical Systems, Inc., are 
jointly and severally liable with Rome Electrical for rem
edying 
the unfair labor practices found in the u
nderling procee
ding by 
complying with the Board™s order of April 14, 2007, as e
n-forced the Court of Appeals jud
gment dated July 18, 2008.
 On these findings of facts and concl
usions of law and on the 
entire record, I issue the following recommended
3 ORDER
 Rome Electrical Systems, Inc., Three River Electr
ical, Inc., 
d/b/a Three Rivers Electrical, Inc., and Robert D. (Danny) Bo
l-len, an individual, Rome, Georgia, their officers, agents, su
c-cessors and assigns, jointly and severally, shall, consistent with 
the c
ompliance specification, make whole the employees 
named in the specification by payment to them of the amounts 
set out in the compliance specification and applicable appe
n-dices, plus inte
rest accrued from October 1, 2009, to date of 
payment, less tax withh
olding required by Fe
deral and state 
law, reimburse the employees named in the compliance specif
i-cation for substitute health insu
rance premium payments, plus 
interest accrued from October 1, 2009, to date of payment, and 

remit to the various union funds t
he delinquent contributions 
and liqu
idated damages set out in the compliance specification 
and applicable appendices, plus inte
rest accrued from October 
1, 2009, to date of payment, and liquidated da
mages accrued 
from October 1, 2009, to the date of paymen
t. As set out in the 
compliance specification, the amounts due as of October 1, 
2009, which i
nclude interest through October 1, 2009, are:
  Steven Kight
    $ 11,027
 Matthew Owens
           632 Marvin Cabrera
        1,852
 Substitute Health Insurance Premium
          Payments
     $12,594
 National Electrical Benefit Fund
    21,123
 Plus Liquidated D
amages
     11,502
 Local Union 613 Health and We
lfare 
       Trust Fund
      94,691
 Plus Liquidated D
amages
     48,976
 Local Union 613 Pension Trust Fund
  $47,429
 Plu
s Liquidated D
amages
     24,213
 National Labor
-Management C
ooperation
        Fund
           438 Plus Liquidated D
amages
       1,200
 Administrative Maintenance Fund
      2,055
 Joint Apprenticeship Training Fund
      7,046
 Plus Liquidated D
amages 
      3,12
1  Total
                   $287,899
  3 If no exceptions are filed as provided 
by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings, conclusions, and reco
mmended 
Order shall, as provided in Sec. 102.48 of the Rules, be adopted by the 
Board and all objections to them shall be deemed waived for all pu
r-poses.
                                                            